Citation Nr: 0736754	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  04-33 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
tinnitus. 

4.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1950 to 
October 1952 and from April 1953 to March 1954.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  
Jurisdiction over the veterans claims file was later 
transferred to the Los Angeles, California, RO.

The veteran was afforded a travel Board hearing in September 
2007.  A transcript of the testimony offered at this hearing 
has been associated with the record. 

Initially, the Board notes that the RO has characterized the 
issue pertaining to a respiratory disorder as whether new and 
material evidence had been received to reopen a claim of 
entitlement to service connection for bronchitis.  A prior 
and final rating decision dated in December 1952 denied 
entitlement to service connection for a common cold, which is 
distinguishable from a respiratory disorder, such as 
bronchitis.  Accordingly, the Board finds that the issue is 
properly characterized as a claim of entitlement to service 
connection for a respiratory disorder.  

The issues of entitlement to service connection for bilateral 
hearing loss and entitlement to service connection for 
tinnitus being remanded are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A final Board decision dated in October 1997 denied 
service connection for a tinnitus on the grounds that there 
was no evidence that tinnitus was attributable to service.

2.  The evidence received since the time of the prior final 
October 1997 Board decision suggests that tinnitus might be 
attributable to in-service noise exposure.  This evidence is 
neither cumulative nor redundant, it relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of sustaining the claim.

3.  The veteran did not serve in combat during service.

4.  The record contains no credible corroborating evidence 
that the veteran's claimed in-service stressors occurred. 

5.  The veteran did not incur a respiratory disorder in 
service.  



CONCLUSIONS OF LAW

1. A Board decision dated in October 1997, which denied 
service connection for tinnitus, is final.  38 U.S.C.A. § 
7105 (West 2002).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus and 
the claim is reopened.  38 U.S.C.A. §§ 5107(a), 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007). 

4.  Bronchitis was not incurred in service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act (VCAA)

Before assessing the merits of the appeal, VA's duties under 
the VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2007), must be examined.

With respect to the issue of whether new and material 
evidence has been submitted to reopen a claim of entitlement 
to service connection for tinnitus, considering the favorable 
outcome detailed below, VA's fulfillment of its duties under 
the VCAA and Kent v. Nicholson, 20 Vet. App. 1 (2006) need 
not be addressed at this time.  

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
this case via letters dated in April 2002 and June 2002.  
These letters also informed the veteran of the information 
and evidence necessary to substantiate a claim of service 
connection.

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Upon 
receipt of an application for a claim of service connection, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
In this case, the veteran did not receive notice concerning 
the degree of disability and effective dates in a timely 
fashion.

No prejudice results, however, in proceeding with the 
issuance of a final decision. See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby). Particularly, the veteran has 
been afforded the appropriate information in order to advance 
any contentions regarding his claims of service connection.  
In terms of any notification regarding downstream elements, 
because of the denial of the issues below, any such 
downstream elements are rendered moot; thus, the veteran is 
not prejudiced by the Board's consideration of the pending 
issues.  

It is further noted that in order to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), notice must also 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  See Pelegrini, 18 Vet. App. at 121.  In this 
case, this has been fulfilled by the aforementioned letters, 
which generally advised the veteran to provide the RO with 
any evidence that might support his claims.

VA is also required to assist the claimant in obtaining 
evidence necessary to substantiate a claim, which includes 
providing a medical examination when necessary to decide the 
claim.  38 C.F.R. § 3.159(c) (2007).  The RO has obtained all 
of the veteran's available service medical records and VA 
medical records.  The veteran has stated that he has only 
received treatment through VA and has not indicated the 
presence of any other outstanding relevant records or 
requested VA's assistance in obtaining any other evidence.  A 
medical examination is not necessary to decide the claims not 
remanded herein because, as discussed below in greater 
detail, his alleged stressors have not been corroborated and 
there is no indication that he incurred a respiratory 
disorder in service. 

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.

New and Material Evidence, Tinnitus

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  The provisions of 38 C.F.R. § 3.156 (which 
defines "new and material evidence" were changed for claims 
filed on or after August 29, 2001. 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2007)).  The 
appellant's application to reopen was filed after August 29, 
2001 (it was filed in June 2002); consequently, the current 
version of § 3.156 applies.  38 C.F.R. § 3.156(a) (2007).
 
New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of sustaining the claim. Id.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

At the time of the October 1997 Board decision, the evidence 
of record included the veteran's service medical records and 
all of the veteran's VA medical records through approximately 
January 1996.  These records showed a diagnosis of tinnitus, 
but did not relate it to service.

Since the October 1997 Board decision, VA has received 
numerous VA medical records and statements from the veteran 
regarding in-service noise exposure.  In particular, the RO 
received a VA audiologic examination dated in February 1996, 
which contains a diagnosis of tinnitus and notes in-service 
noise exposure.  Although, the examination report does not 
directly relate tinnitus to service, the positive indication 
of in-service noise exposure suggests a relationship to 
service.  

The evidence received since the October 1997 Board decision 
that denied entitlement to service connection for tinnitus is 
new and material.  In particular, the Board finds the 
February 1996 VA examination to be new in that it was not 
previously submitted to VA in connection with his claim for 
service connection for tinnitus.  It is also material in that 
it relates to the unestablished fact of attribution of 
tinnitus to in-service noise exposure.  Thus, the claim is 
reopened.

Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2007).  Service 
connection may be granted for a disease diagnosed after 
service discharge when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

For post-traumatic stress disorder, service connection 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of a 
mental disorder must conform to the DSM-IV and be supported 
by the findings of a medical examiner.  

As noted, where VA determines that the veteran did not engage 
in combat, the veteran's lay testimony, by itself, will not 
be sufficient to establish the alleged stressor.  Instead, 
the record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet.  
App. 283, 289 (1994).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether the veteran was 
engaged in combat with the enemy.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Where the veteran did not engage in combat with the enemy, 
the Court has held that credible supporting evidence means 
that the veteran's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor; 
nor can credible supporting evidence of the actual occurrence 
of an in-service stressor consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).

In other words, if the veteran's claimed stressor is not 
combat-related, uncorroborated testimony, by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Rather, the record must contain service records or 
other credible supporting evidence to support a veteran's 
testimony as to the occurrence of the claimed stressor.  See 
Dizoglio v.  Brown, 9 Vet. App. 163 (1996); West v. Brown, 
7 Vet. App. 70 (1994); 38 C.F.R. § 3.304(f) (2004).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a 
claimant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail).

PTSD

The veteran alleges the occurrence of several in-service 
stressors and the record contains several diagnoses of PTSD, 
based upon a history of alleged stressors provided by the 
veteran.  If the evidence establishes that the veteran 
engaged in combat with the enemy and his stressors are 
consistent with combat, the veteran's testimony alone may 
establish incurrence of the claimed in-service stressors.  
Otherwise, there must be credible supporting evidence that 
the veteran's claimed in-service stressors occurred.  

In a claim of entitlement to service connection for PTSD, the 
first consideration is whether the veteran engaged in combat.  
After carefully reviewing all pertinent evidence in this 
case, the Board finds that the veteran did not engage in 
combat with the enemy.  Service department records show that 
the veteran did not have a combat-related military 
occupational specialty and did not receive any military 
citation indicative of combat service, such as the Purple 
Heart Medal or Combat Infantryman Badge.  The veteran served 
as a light vehicle driver.  Although the veteran has stated 
numerous times that he was in the vicinity of incoming fire 
and land mines, and that he aided in the recovery of bodies, 
the record contains no indication that the veteran 
participated in any event constituting an actual fight or 
encounter with a military foe, hostile unit or 
instrumentality.  Considering the veteran's duty assignment 
in Korea and the absence of awards or decorations indicating 
combat exposure, the Board finds that the veteran did not 
engage in combat.  VA O.G.C.  Prec. Op. No. 12-99, 65 Fed. 
Reg. 6,256-58 (2000) (defining "engaged in combat with the 
enemy," as used in 38 U.S.C.A. § 1154(b)).  Thus, the 
veteran's testimony alone cannot establish the occurrence of 
his claimed in-service stressors.  Accordingly, the veteran's 
alleged stressors must be supported by credible evidence.

Where, as here, the record does not establish that the 
veteran "engaged in combat with the enemy," the veteran's 
assertions of in-service stressors, standing alone, cannot as 
a matter of law provide evidence to establish an event 
claimed as a stressor occurred.  Dizoglio v. Brown, 9 Vet.  
App. 163, 166 (1996).  Furthermore, as a matter of law, 
"credible supporting evidence that the claimed in[-]service 
event actually occurred" cannot be provided by medical 
opinion based on post-service examination.  Moreau v. Brown, 
9 Vet. App. 389, 394-96 (1996).  Rather, the burden is on the 
claimant to provide "credible supporting evidence from any 
source" that the event alleged as the stressor in service 
occurred.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997).  
Consequently, because the veteran's reported stressors are 
not combat related, his testimony, by itself, will not be 
sufficient to establish the alleged stressors.  Accordingly, 
the Board must determine whether service records or other 
independent credible evidence corroborate the alleged in-
service stressors.

In this case, the veteran has reported various stressors over 
the course of his appeal, in particular being in the vicinity 
of incoming fire and land mines, and that he aided in the 
recovery of bodies.  The Board finds that the record contains 
no credible supporting evidence that these claimed stressors 
actually occurred.  The veteran's service medical records and 
personnel records are silent with respect to the events 
comprising the veteran's alleged stressors.  The veteran has 
not provided sufficient detail to allow VA to conduct 
additional evidentiary development in an attempt to 
corroborate his claimed stressors.  After numerous requests 
of the veteran to provide more specific information, the 
veteran has indicated that he is unable to do so.  The 
veteran has provided no evidence corroborating the occurrence 
of his claimed in-service stressors.  For the foregoing 
reasons, the Board is unable to find as a factual matter that 
the veteran's alleged stressors ever actually occurred.

In sum, the Board finds that the veteran did not have combat 
duty and his alleged in-service stressors have not been 
corroborated by official records, buddy statements, or any 
other supportive evidence.  He has not produced any witness 
who can corroborate his testimony.  Furthermore, the 
veteran's lack of detail about the alleged incidents makes it 
impossible for them to be corroborated by the U.S. Army Joint 
Services Records Research Center (JSRRC).  The veteran's 
diagnosis of PTSD, first shown many years after service, has 
not been attributed to a corroborated in-service stressor.  
Accordingly, service connection for PTSD must be denied.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is in applicable in the 
instant case and the claim for service connection for PTSD 
must be denied.  Ortiz v. Principi, 274 F. 3d 1361 (Fed.  
Cir. 2001).  For all the foregoing reasons, the claim for 
service connection of PTSD must be denied.   

Respiratory Disorder

Regarding the veteran's claimed respiratory disorder, the RO 
treated the claim as an application to reopen a previously 
denied claim.  As noted above, the earlier claim was for a 
common cold, and this one was specifically for bronchitis.  
The Board will address the issue without regard to the prior 
final decision.  The veteran is not prejudiced by the Board's 
action.  He was provided VCAA notice and assistance as if the 
claim was on the merits.  Indeed, it appears that VCAA notice 
for the issue of whether new and material evidence was 
received would have been adequate.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

The veteran's medical records contain a diagnosis of 
bronchitis, acute, moderate in February 1951.  Subsequently, 
in October 1951, the veteran was diagnosed as having an upper 
respiratory infection.  In-between the veteran's first and 
second period of service, he was examined by VA.  Examination 
in November 1952 resulted in a diagnosis of upper respiratory 
infection.  A January 1954 outpatient index shows complaints 
of a dry, unproductive cough.  The veteran's separation 
examination, dated in March 1954, showed normal nose, 
sinuses, mouth and throat, and lungs and chest.  No 
significant abnormalities were noted.  

Following service, the earliest evidence regarding 
bronchitis, or any similar symptomatology, first appears in a 
January 1987 VA medical record.  At this time, a probable 
upper respiratory infection was diagnosed.  In January 1988, 
the veteran was diagnosed as having a cold.  In March and May 
1988, the veteran was diagnosed as having an upper 
respiratory infection.  In July 1990, the veteran presented 
complaining of shortness of breath.  It was noted that the 
veteran had smoked about 150 packs of non-filtered cigarettes 
for about 13 years.  An October 1992 chest x-ray revealed 
that the lungs appeared to be within normal parameters.  July 
1996 VA treatment records reveal a complaint of productive 
cough with greenish color phlegm with sore throat and 
rhinorrhea.  An October 1996 VA x-ray of the chest revealed 
no infiltrate and no pulmonary congestion.  An August 2001 VA 
treatment note contains a diagnosis of chronic obstructive 
pulmonary disorder, with related shortness of breath.  VA 
records show continued treatment for this disability, but do 
not relate it to service.
Service connection for a respiratory disorder is not 
established.  The Board notes the veteran's in-service bouts 
of acute bronchitis and upper respiratory infections; 
however, the evidence establishes that these were acute 
episodes of disease.  It is not until 1987 that there appears 
any clinical evidence of a respiratory disorder, which 
appears to be ultimately related to the veteran's smoking.  
Moreover, the history of a respiratory disorder leaves a 
significant gap between service and initial clinical 
complaints thereof in 1987.  Moreover, there is no competent 
evidence attributing the veteran's respiratory disorder to 
his period of military service.  Accordingly, the claim must 
be denied. 



ORDER

New and material evidence has been received and the claim of 
entitlement to service connection for tinnitus is reopened. 

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a respiratory disorder 
is denied. 





REMAND

The VCAA requires that a medical examination should be 
afforded unless "no reasonable possibility" exists that an 
examination would aid in substantiating the veteran's claim.  
Duenas v. Principi, 18 Vet. App. 112 (2004) (per curiam); 
38 U.S.C.A. § 5103A (West 2002).  VA will provide a medical 
examination when necessary to decide the claim, and an 
examination is necessary if the evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but contains competent lay or medical evidence of a 
current diagnosed disability, or persistent or recurrent 
symptoms of disability, establishes that the veteran suffered 
an event, injury, or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury, or disease in service.  38 C.F.R. § 3.159 
(2007).  
Although the veteran's service medical records are silent 
with respect to diagnoses of bilateral hearing loss and 
tinnitus, the Board finds that a remand for a medical 
examination is necessary.  The veteran has reported noise 
exposure in service and has offered credible testimony in 
this regard.  As mentioned above, a VA audiologic examination 
dated in February 1996 contains a diagnosis of tinnitus and 
bilateral hearing loss and notes in-service noise exposure, 
which indicates that these disabilities may be attributable 
to service.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006) (indicating that for purposes of providing a medical 
examination, indication of a nexus between an in-service 
event and a currently diagnosed disability is a low 
threshold).  Accordingly, the Board finds that a VA 
examination is necessary to address the etiology of the 
veteran's bilateral hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide VA any 
evidence in his possession that might 
substantiate his claims for entitlement to 
service connection for bilateral hearing 
loss and tinnitus. 

2.  The veteran should be afforded a VA 
audiologic examination to address the 
etiology and severity of his bilateral 
hearing loss and tinnitus.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is asked to 
elicit a history of in-service and post-
service noise exposure from the veteran 
and address whether it is at least as 
likely as not that bilateral hearing loss 
and tinnitus are related to the veteran's 
period of service.  If the examiner cannot 
reach a conclusion regarding the etiology 
of these disorders without resorting to 
speculation, it should be so stated in the 
examination report. 

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any claim on appeal remains denied the 
appellant and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


